Citation Nr: 1646288	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1952 to January 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon that-in pertinent part, denied the benefits sought on appeal.

In October 2016, the Veteran appeared at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  The Veteran submitted additional evidence under waiver of initial RO review and consideration.  Hence, the Board may consider it without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2015).


FINDING OF FACT

The preponderance of the evidence shows that bilateral hearing loss and tinnitus did not have onset in active service, nor is either due to injury or disease incurred in active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).

2.  The requirements for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the July 2013 rating decision, via a September 2012 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's Service treatment records (STRs), VA and non-VA records, including the examination report, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

On his formal application for VA compensation, the Veteran asserted that he worked as an engineman while in the Coast Guard, work that exposed him to the constant noise of large ship engines without the benefit of hearing protection.  The Veteran asserted further that, as result of his MOS, VA should concede his noise exposure; and, that he noticed that he had hearing and tinnitus issues while he was in active service.  (02/08/2012 VBMS-VA 21-526, p. 10)

STRs do not contain any entries related to complaints of, findings, or treatment for hearing loss or ringing of the ears.  The December 1954 Report of Medical Examination For Discharge reflects that the Veteran's ears were assessed as normal, and his hearing was 15/15 bilaterally for the Whispered Voice (WV).  (10/29/2012 VBMS-STR-Medical, p. 43)

The March 2013 VA hearing examination report (12/11/2013 VBMS-VA Examination) reflects that the examiner diagnosed a sensorineural hearing loss in each ear and tinnitus.  Hence, the evidence proves the first Shedden element for service connection, currently diagnosed disorders.  The remaining question for resolution is whether either or both had its onset in active service, or is causally connected to active service.

The Board notes that the examiner noted that the Veteran's examination for induction revealed an abnormal Spoken Voice (SV) test of 30/15.  Nonetheless, the examiner noted that the Veteran did not have a hearing loss prior to his entry into active service.  Id., p. 5.  Thus, the presumption of soundness for hearing did in fact attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The examination report reflects that the Veteran reported that he did not have his initial hearing test until 1993; and, that he had post-service occupational and recreational noise exposure without use of hearing protection.  He described his post-service exposure as one and one-half years as a heavy duty mechanic; 20 years as a radiator repairman, 8 years managing a gas station; and 16 years in retail at a farm store, all without hearing protection.  (12/11/2013 VBMS-Exam, p. 6)  This is consistent with the post-service history that the Veteran testified to at the hearing.  (10/05/2016 VBMS, pp. 6-8)

The examiner noted that the pattern of hearing loss shown by the audio examination meant that age-related hearing loss could not be ruled out as a major contributing factor to the Veteran's current hearing loss.  In paragraph 6 of the report, the examiner noted affirmatively that the pattern was consistent with age.  In light of these factors, the examiner opined that it was not at least as likely that the Veteran's hearing loss or tinnitus had its onset in active service or that it was causally connected to active service.

In his Notice of Disagreement, the Veteran reiterated that he noticed his hearing loss and tinnitus in active service; and, that the examiner was incorrect when he noted that the Veteran reported his hearing loss started several years after discharge.  (09/06/2013 VBMS-NOD)  For now, the Board notes that the examination report reflects that the examiner noted that the Veteran had his first hearing test in 1993, not that he said his hearing loss started at that time.

At the hearing, the Veteran and his representative took issue with the examiner's determination that the probability for in-service noise exposure was moderate based on his documented MOS of fireman.  The Veteran, of course, is fully competent to identify his in-service duties.  38 C.F.R. § 3.159(a)(2).  Further, his asserted duties are not contradicted by his military personnel records.  His DD-214 list his MOS as engineman.  (01/27/1955 VBMS)  Hence, the Board finds that the Veteran in fact had significant noise exposure in service.

In light of the Veteran's credibility, which the Board finds no basis to question, resolution of his claim comes down to the inconsistency of his written submissions and his hearing testimony.  This is critical, as the Veteran's lay testimony alone, if found credible, is sufficient to prove his tinnitus claim and establish the onset date for his hearing loss.  As noted above, the Veteran reemphasized the fact in his NOD that he asserted onset of his hearing loss and tinnitus in service.  Yet, when asked directly by his representative when he did he first notice his hearing problems, the Veteran replied that, to the best of his recall, around 1960 when he started working at the radiator shop.  (10/05/2016 VBMS-Transcript, p. 9).  He suggested that was the date of onset for his tinnitus, as he testified that when he returned home from work, he told his wife that he had heard weird noises in his head that day; and, that his hearing worsened afterward even though the tinnitus went away.  Id.  Per the Veteran's testimony, the onset of his hearing loss and tinnitus was five years after his discharge from active service, which is well outside the period for presumptive service connection.  See 38 C.F.R. § 3.307(a).

The most reasonable basis on which to reconcile the Veteran's testimony with his formal claim application and NOD is that he in fact asserted a causal connection between his active service and his hearing loss, rather than in-service onset.  This is also consistent with the fact that, as noted earlier, his hearing was assessed as normal at his discharge from active service, which brings the Board to the private opinion.

In a September 2016 report (10/06/2016 VBMS-VA 21-4138, p. 2 et seq), E.L.E., PhD, an audiologist, opined that there was more than a 50-percent probability that both the Veteran's tinnitus and his hearing loss were causally related to in-service noise exposure.  Dr. E noted the Veteran's history as the Veteran reported it to him, which is consistent with the Veteran's written submissions and hearing testimony.  Dr. E noted that, other than the rating decision which denied the Veteran's claim, he did not have access to any of the Veteran's records.  While he couched his report in terms of he was given no access to VA records, there is no evidence that he could not have obtained those from the Veteran or his representative.  Hence, Dr. E rendered his opinion solely on the basis of the Veteran's reported history which, alone, does not vitiate his opinion.  The history on which he based his opinion, however, must be accurate.  See Jandreau, 492 F. 3d 1372.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Dr. E noted that the Veteran denied having undergone a hearing test prior to his entry into service, either private or military (10/06/2016 VBMS-VA 21-4138, p. 2), which is inaccurate.  The December 1951 induction examination reflects that the Veteran's hearing was 15/15 for WV, and 30/14 for SV.  (10/29/2012 VBMS-STR-Medical, p. 20).  Dr. E noted further that the Veteran also denied having a hearing examination at his discharge, which-as already discussed, is also inaccurate.  Dr. E then noted that, at the time of the Veteran's service, the primary means of testing hearing was via the WV and SV tests.

In addition to the factual inaccuracies on which Dr. E, based his opinion, he also asserted in his report that in the absence of sufficient information as to pre-existing conditions and the separation conditions, by which he meant audiometric testing, that "we are allowed to speculate upon the preponderance of existing evidence."  (10/06/2016 VBMS-VA 21-4138, p. 3)  Based on that speculation, Dr. E opined that the Veteran had long-termed in-service noise exposure that most likely damaged the Veteran's hearing.  Id.

There is only one facet of Dr. E's report to which the Board accords significant weight, and that is that the rating decision held the Veteran to an incorrect standard when it noted the absence of audiometric findings in his STRs.  What did not in fact exist cannot be used to deny a claim.  Otherwise, the Board accords minimal, if any, probative value to Dr. E's opinion.  He either misunderstood the Veteran's reported lay history, or perhaps the Veteran did not report it completely.  Nonetheless, the salient undoing of Dr. E's opinion is that it is in fact speculative at worse, and tentative at best.  By contrast, the VA examiner considered the Veteran's reported history and the pattern of his current hearing loss.  Dr. E did not address the prospect of the Veteran's hearing loss being due to age.  Thus, the Board finds the VA examiner's opinion more probative on the issue.  To the extent that the Veteran may personally opine that his hearing loss is causally connected to his in-service noise exposure, the Board finds that opining on the etiology of hearing loss that manifests several years after service requires medical training.  See 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has medical training.  Hence, his personal lay opinion has little, if any, probative value. 

In light of all of the above, to include the lay testimony of record, the Board finds that the preponderance of the evidence shows that, notwithstanding significant in-service noise exposure, the Veteran's hearing was normal at discharge, that tinnitus and hearing loss started in 1960, and that neither is causally connected to in-service noise exposure.  Thus, the claim is denied on both a presumptive and direct basis.  38 C.F.R. §§ 3.307(a), 3.309(a), 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


